FILED
                             NOT FOR PUBLICATION                             JUL 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KABAL SINGH,                                     No. 08-72866

               Petitioner,                       Agency No. A096-144-922

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Kabal Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Singh v. Ashcroft, 367

F.3d 1139, 1143 (9th Cir. 2004), and we deny the petition for review.

      Singh claimed in his testimony and application that he was arrested after

participating in a rally commemorating the 1984 attack on the Golden Temple, and

that he gave a speech against the Golden Temple killings. Substantial evidence

supports the agency’s adverse credibility determination because Singh admitted

that during his interview with an asylum officer, he lacked knowledge about the

Golden Temple attack. See id. at 1142-43 (adverse credibility finding supported

based, in part, on “how little knowledge [the petitioner] had of political activities in

India”). Substantial evidence also supports the agency’s adverse credibility

determination because Singh testified inconsistently regarding the circumstances of

his third arrest. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007)

(inconsistencies regarding details of abduction went to the heart of the claim). In

the absence of credible testimony, Singh’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the same testimony found to be not

credible, and he does not point to any evidence that shows it is more likely than not




                                           2                                     08-72866
that he will be tortured if returned to India, his CAT claim also fails. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                           3                                     08-72866